Citation Nr: 0736548	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma 
as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

3.  Entitlement to service connection for muscle aches to 
include fibromyalgia as due to an undiagnosed illness.

4.  Entitlement to service connection for weight loss as due 
to an undiagnosed illness.

5.  Entitlement to service connection for joint pain as due 
to an undiagnosed illness.

6.  Entitlement to service connection for insomnia/sleep 
disturbance as due to an undiagnosed illness.

7.  Entitlement to service connection for nausea, vomiting, 
and diarrhea, as due to an undiagnosed illness.

8.  Entitlement to service connection for respiratory 
impairment as due to an undiagnosed illness.

9.  Entitlement to service connection for Hodgkin's lymphoma, 
on a direct basis.

10.  Entitlement to service connection for a disorder 
manifested by chronic fatigue on a direct basis.

11.  Entitlement to service connection for a disorder 
manifested by muscle aches on a direct basis.

12.  Entitlement to service connection for a disorder 
manifested by weight loss on a direct basis.

13.  Entitlement to service connection for a disorder 
manifested by joint pain on a direct basis.

14.  Entitlement to service connection for a disorder 
manifested by insomnia/sleep disturbance on a direct basis.

15.  Entitlement to service connection for a disorder 
manifested by nausea, vomiting, and diarrhea on a direct 
basis.

16.  Entitlement to service connection for a disorder 
manifested by respiratory impairment on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a personal hearing before the 
undersigned at a Travel Board hearing in September 2006.

Issues 9 through 16 listed on the front page of this decision 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran did not serve in the Southwest Asia Theater of 
Operations during the Persian Gulf War.




CONCLUSIONS OF LAW

1.  Service connection for Hodgkin's lymphoma as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006; 38 C.F.R. § 3.317 (2007).

2.  Service connection for chronic fatigue as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006; 38 C.F.R. § 3.317 (2007).

3.  Service connection for muscle aches to include 
fibromyalgia as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2006; 38 
C.F.R. § 3.317 (2007).

4.  Service connection for weight loss as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006; 38 C.F.R. § 3.317 (2007).

5.  Service connection for joint pain as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006; 38 C.F.R. § 3.317 (2007).

6.  Service connection for insomnia/sleep disturbance as due 
to an undiagnosed illness is not warranted.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2006; 38 C.F.R. § 3.317 (2007).

7.  Service connection for nausea, vomiting, and diarrhea as 
due to an undiagnosed illness is not warranted.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2006; 38 C.F.R. § 3.317 (2007).

8.  Service connection for respiratory impairment as due to 
an undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006; 38 C.F.R. § 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection for Undiagnosed Illnesses Pursuant to 
38 C.F.R. § 3.317

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In this case, as noted below, the veteran did not serve in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  Accordingly, VA law and regulation pertaining to 
such service cannot be applied to him.  Nevertheless, the 
veteran was notified of the VCAA in April 2004 and August 
2006.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  The new law provides that, in addition to 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.

The veteran did not serve in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Although he served 
during the time period of the Persian Gulf War, his foreign 
service was performed in Germany.  The veteran contends that 
the claimed signs, symptoms, and impairments were the result 
of cleaning and decontaminating vehicles returning from the 
Persian Gulf and due to extensive exposure to Chemical Agent 
Resistant Coating (CARC) paint.  However, in order for the 
Persian Gulf War presumption of service connection to apply, 
the veteran had to have performed the requisite service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  

Accordingly, service connection for Hodgkin's lymphoma, 
chronic fatigue, muscle aches to include fibromyalgia, weight 
loss, joint pain, insomnia/sleep disturbance, nausea, 
vomiting, and diarrhea, and for respiratory impairment, all 
as due to an undiagnosed illness based on service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is denied.  




ORDER

Service connection for Hodgkin's lymphoma as due to an 
undiagnosed illness is denied.  

Service connection for chronic fatigue as due to an 
undiagnosed illness is denied.

Service connection for muscle aches to include fibromyalgia 
as due to an undiagnosed illness is denied.

Service connection for weight loss as due to an undiagnosed 
illness is denied.

Service connection for joint pain as due to an undiagnosed 
illness is denied.

Service connection for insomnia/sleep disturbance as due to 
an undiagnosed illness is denied.

Service connection for nausea, vomiting, and diarrhea as due 
to an undiagnosed illness is not warranted. 

Service connection for respiratory impairment as due to an 
undiagnosed illness is denied.


REMAND

Direct Service Connection

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but service connection is not warranted on 
that basis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

As noted, the veteran contends that the claimed signs, 
symptoms, and impairments were the result of cleaning and 
decontaminating vehicles returning from the Persian Gulf and 
due to extensive exposure to CARC paint.  

In support of his claim, the veteran has submitted medical 
treatise evidence regarding CARC exposure as well as a 
Department of Defense (DOD) study regarding CARC.  However, 
the Board notes that there is no verification that the 
veteran's unit was ordered to apply and remove paint products 
with CARC without proper protective equipment.  The DOD 
report does not refer to his unit, as listed on his DD Form 
214.  The veteran maintains that he had such exposure while 
serving in Hanau, Germany.  As such, the Board finds that 
development should be undertaken to determine if the 
veteran's unit used paint products with CARC without proper 
protective equipment while in Hanau, Germany.  

At his personal hearing, the veteran testified that beginning 
in approximately 1995, he was treated by Dr. Schooley of 
Tulsa, for the claimed disabilities.  The treatment included 
undergoing multiple magnetic resonance imaging (MRI) 
testings.  These records have not been obtained.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

The veteran also stated during his hearing that he would be 
willing to report for a VA examination.  He related that 
physician had suggested to him that his claimed disabilities 
were service-related; however, no medical opinion to that 
effect is of record.  The Board invites the veteran to submit 
such supporting information.  Pursuant to VA's duty to 
assist, the veteran should be scheduled for a VA examination.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, the veteran requested that the Board obtain another 
servicemember's claim file to determine if this person had 
any disabilities resulting from CARC exposure.  The Board 
notes that the veteran is free to submit any such evidence in 
support of his claim which he wishes to provide.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be afforded the 
opportunity to submit supporting 
evidence, such as private physicians' 
opinions as well as lay evidence.  

2.  Contact the Department of the Army 
and attempt to verify if the veteran's 
unit used paint products with CARC 
without proper protective equipment while 
in Hanau, Germany.

3.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment by Dr. Schooley 
of Tulsa from approximately 1995 onward, 
to include MRI test results.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current disability to 
include chronic fatigue syndrome, 
fibromyalgia or any other muscle 
disorder, a disability manifested by 
weight loss, a joint disability, a 
disability manifested by insomnia or 
other sleep disorder, a gastrointestinal 
or bowel disability, and respiratory 
disability.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current disability is related to 
service.  The examiner should also opine 
of the veteran's Hodgkin's disease was 
manifest during service, within the first 
post-service year, or whether it is more 
likely than not, less likely than not, or 
at least as likely as not that it is 
otherwise related to service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


